Title: To James Madison from D Delozier, 10 June 1806
From: Delozier, D
To: Madison, James



Sir,
Baltimore, June 10, 1806

On examining the assesment books of the district of Columbia, I find that Lot No. 8 in square 253 was assesed John Templeman, and as it does not appear by the transcript of sales that any property assesed to him has been sold for the direct tax, it may fairly be presumed that the tax on that lot has been paid.  The name of Voss does not appear on the Tax list of that district.  I have the honor to be, very respectfully, Sir, Your Ob. Sert.

D. Delozier

